Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made on April 24, 2018
(“Effective Date”) between China Teletech Holding, Inc., having its registered
office at Bao’an District, Guanlan Area, Xintian, Jun’xin Industrial Zone
Building No. 9, 10, Shenzhen, Guangdong, China (hereinafter referred to as
“Company”) and WEI WEI (hereinafter referred to as “Employee”).

 

The parties shall be individually referred to as “Party” and collectively, as
“Parties”.

 

The Parties hereby agree as follows:

 

1. ENGAGEMENT

 

1.1 Appointment: The Company hereby employs the Employee as Chief Financial
Officer and the Employee agrees upon the terms and conditions herein set forth
to be employed by the Company. Employee shall report directly to the Chief
Executive Officer and the Chairman of the Board of Directors of the Company.

 

1.2 Duration: The term of the agreement shall be thirty-six (36) months,
effective as of April 24, 2018. Unless both parties mutually agree to extend the
term of this agreement, the term of this agreement shall expire automatically on
the expiration date. The agreement can be renewed for an additional time period
as agreed by both parties. The agreement can be terminated earlier by either
party by giving two months prior written notice.

 

1.3 Nature of Duties: The Employee shall perform, to the best of his ability,
all the duties as are inherent in the Employee’s posting and such additional
duties as the Company may call upon the Employee to perform, from time to time.

 

1.4 Place of Posting: The Employee will be posted at China office. The Employee
may need to travel if the Company so requires. The Employee could be transferred
to another location, seconded to any other entity, in U.S. or abroad, based upon
the Company’s requirements. Unless otherwise specifically mentioned in writing
by the Company, the terms of this Agreement, including those relating to
compensation, shall govern any such transfer and / or secondment.

 

1.5 Hours of Work: The normal working days are Monday through Friday and the
working hours are from 9am to 5:30pm. The Employee is expected to work not less
than forty (40) hours each week. The Employee will be required to work for such
period of time as is necessary for the proper discharge of the Employee’s duties
to the Company.

 

1.6 Full Time Commitment: The Employee understands that the employment of the
Employee with the Company requires his/her full attention and effort. The
Employee agrees that during the period of his/her employment with the Company,
the Employee will not, without the Company’s prior written consent, pursue any
course of study or associate himself/herself with, or be connected with,
concerned, employed or engaged in any other employment or business activity
(other than for the Company).

 

 

 

 

1.7 Company Property:

 

(a) The Employee shall always maintain, in good condition, the Company’s
property, which may be entrusted to the Employee for official use during the
course of the Employee’s employment. At the time of relinquishing the duties,
the Employee shall return all such property to the Company. Failure to do so
will automatically entitle the company to recover such amounts from the
Employee’s dues in addition to any other remedies available to the Company under
law.

 

(b) The Employee shall be responsible for all such items or property and shall
immediately report loss of property, if any, in the Employee’s possession to the
Company. The Employee shall, if required by the Company, assist the Company in
reporting loss of any such property to the local police authorities, as well as
for lodging a claim with the insurance company. Failure to do so will
automatically entitle the company to recover such amounts from the Employee’s
dues in addition to any other remedies available to the Company under law.

 

1.8 Borrowing / Accepting Gifts: The Employee shall not borrow or accept any
money, gift, reward or compensation for the Employee’s personal gains from or
otherwise place himself under pecuniary obligation to any person / client
associated with the Company.

 

1.9 Other Agreements: As and when required by the Company’s clients or other
interests, the Company may be obligated to procure the Employee (as its
employee) to sign certain agreements relating to confidentiality, intellectually
property, non-disclosure and other restrictions. The Employee agrees to sign
such agreements in the best interests of the Company.

 

1.10 Company Policies: The Employee shall follow all Company rules and policies
effective as of the Effective Date and revised from time to time. The Company
shall notify any amendment and / or updates to such policies to the Employee
either by an email communication and / or by notification on the Company
website. The Employee acknowledges that such communication or notification shall
be adequate and shall thereafter be automatically incorporated into this
Agreement.

 

2. COMPENSATION

 

2.1 Base Salary: The Company will pay employee a base pay of $96,000 per annual,
payable in accordance with the Company’s standard payroll practices. The amount
of the base salary shall be reviewed and adjusted periodically by the company
upon the employee’s actual performance and contribution. Employee acknowledges
and agrees that employee is obligated to report as income all compensation
received by employee pursuant to this Agreement, and employee acknowledges its
obligation to pay all his employment and other taxes thereon.

 

2.2 Annual Bonus. The Employee shall be eligible to receive an annual
discretionary bonus (the “Bonus”), in an amount ranging from zero (0) to fifty
percent (50%) of his Salary, to be determined by the Chairman of the Board or
Compensation Committee in its sole discretion, based on the satisfaction of
performance objectives established by the Chairman of the Board or Compensation
Committee. The Company shall pay to the Employee the Bonus, to the extent
declared earned and payable, within a reasonable time after it becomes payable.

 

 2 

 

 

2.3 Other Employee Benefit Plans. The Employee shall be entitled to participate
in other employee benefit plans, programs and arrangements that the Company may
maintain from time to time for its qualified officers and employees, including
the stock option plans and employee stock incentive plans.

 

2.4 Expenses. The Company shall pay or reimburse the Employee for all reasonable
out-of-pocket expenses incurred by the Employee in connection with his
employment hereunder upon submission of appropriate documentation or receipts
evidencing the expenses in accordance with the policies and procedures of the
Company as are in effect from time to time. No expense payment or reimbursement
under this Section shall be “grossed up” or increased to take into account any
tax liability incurred by the Employee as a result of such payment or
reimbursement.

 

2.5 Leave and Holidays: The Employee is entitled to the following leaves as per
the Company Leave policy.

 

(a) statutory holidays

 

(b) public holidays

 

(c) Five working days paid annual leave

 

(d) Three working days paid sick leave upon providing valid certificate of
diagnosis

 

3. TERMINATION

 

3.1 The Employee may terminate this Agreement without any reason, by giving the
Company no less than one month’s prior notice in writing. The Company may reduce
the notice period at the Company’s sole and absolute discretion. The Employee
agrees that, in the event the Company decides to reduce the notice period, the
Employee shall be entitled to salary only to the extent of such reduced notice
period.

 

3.2 This Agreement can be terminated by the Company, without any reason, by
giving the Employee not less than one month’s prior notice in writing or salary
in lieu thereof. For the purposes of this clause, “salary” indicates basic
salary.

 

3.3 The Company reserves the right to terminate the Employee’s employment
instantly without any notice period or termination payment (except, if any such
payment is required under applicable law), if it has reasonable ground to
believe that the Employee is guilty of misconduct or negligence, or have
committed any material breach of this Agreement including but not limited to
breach in relation to clause 4, clause 5, clause 6, and clause 7 and / or caused
any loss to the Company. In addition to the right to terminate the Employee’s
employment, the Company shall also be entitled to injunctive relief against the
Employee. The Employee shall further be liable to the Company for all damages,
costs, including court costs and reasonable attorney fees incurred by the
Company in relation to the Employee’s actions as mentioned hereunder.

 

 3 

 

 

3.4 If the Employee is absent from work without appropriate permission for a
period of five consecutive working days, the Employee shall be deemed to have
voluntarily abandoned his/her employment with the Company and to have terminated
this Agreement. In such case of uninformed absence and abandonment of
employment, the Company may, at its sole discretion and subject to applicable
law, withhold the issuance of a relieving letter or other benefits, which the
Employee may have been entitled to have if the Employee had served the notice
period in accordance with this clause 3.

 

3.5 Effects of Termination

 

(i) On the termination of the Employee’s employment for whatever reason, the
Employee shall return to the Company all property; documents and papers, both
original and copies thereof, including any samples, literature, contracts,
records, customer lists, drawings, blueprints, letters, notes, data, computer
programs, reports, manuals, correspondence and the like; and Confidential
Information (as defined below), in the Employee’s possession or under the
Employee’s control relating to or in connection with the Employee’s employment
with the Company.

 

(ii) On the termination of the Employee’s employment for whatever reason, the
Employee authorizes the Company to provide notice of his/her obligations under
this Agreement to any subsequent employer and to any other entity or person to
whom the Employee is engaged by as an employee or otherwise.

 

4. REPRESENTATION & WARRANTIES

 

4.1 The Employee represents and warrants to the Company that the Employee has
the legal right to enter into this Agreement and to perform all the obligations
hereunder in accordance with its terms and that the Employee is not a party to
any agreement or understanding, written or oral, which could prevent the
Employee from entering into this Agreement or performing all the Employee’s
obligations hereunder. The Employee agrees to indemnify and hold harmless the
Company from and against all claims which may be made or brought against the
Company or which the Company may suffer or incur, directly or indirectly as a
result of, or in connection with any breach of any covenant, or agreement, or
any incorrectness, or breach of any representation or warranty by the Employee.

 

4.2 The Employee represents and warrants that the information provided by the
Employee, on which the Employee was appointed with the Company, is correct, true
and complete.

 

4.3 Breach of the conditions of this clause 4 will render the Employee liable to
summary dismissal in addition to any other remedy the Company may have against
the Employee in law.

 

 4 

 

 

5. CONFIDENTIAL INFORMATION

 

5.1 “Confidential Information” means information that is disclosed in any form
whatsoever, directly or indirectly, to the Employee, or to which information the
Employee has access to, during the term or in connection with the Employee’s
employment with the Company and includes, without limitation:

 

(a) Any data, reports, interpretation, forecasts, records or information, in
written, oral or any other form and however stated, containing or otherwise
reflecting information concerning the Company, any of its customers, suppliers,
distributors, agents, employees or any third party;

 

(b) Information not generally known to the public or which would constitute a
trade secret under applicable laws and which is used, developed, owned or
obtained by the Company;

 

(c) Trade secrets, quality standards, inspection standards, inventions, ideas,
processes, formulas, systems, tools and techniques, technical, engineering,
scientific or commercial know-how or information;

 

(d) Hardware and software (whether stored or in process) design details, circuit
software, source code, object codes, data, programs, other works of authorship,
know-how, improvements, discoveries, developments, designs and techniques and
similar items, whether or not patentable, patented, copyrightable or copyrighted
(in each case regardless of the form in which such information or data may be
embodied or represented);

 

(e) Information regarding accounting, costs, plans for research, development,
new products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers,
processes and techniques used commercially or acquired by the Company;

 

(f) Information regarding the skills and compensation of other employees of the
Company;

 

(g) All patents, copyrights, trademarks, design rights and other intellectual
property rights that, as of the date of this Agreement or hereafter, belong to
or are in the actual or constructive possession of the Company, and

 

(h) The contents of this Agreement including the compensation and benefits
receivable by the Employee hereunder.

 

5.2 At all times during the term of this Agreement and thereafter, the Employee
will, unless required in connection with this Agreement or otherwise expressly
authorized in writing by an authorized officer of the Company, hold any
Confidential Information in strictest confidence and will not disclose to anyone
(other than employees of the Company, who need to know such information in
connection with their work for the Company, excepting any information regarding
the compensation and benefits receivable by the Employee in accordance with
clause 2 of this Agreement), use, utilize or lecture upon or publish any
Confidential Information that is made available to or accessible by the Employee
during the course of such Employee’s employment with the Company.

 

 5 

 

 

5.3 At no time, will the Employee remove any Confidential Information from the
office without prior permission.

 

5.4 The Employee’s duty to safeguard and not disclose Confidential Information
will survive the expiration or termination of the Employee’s employment with the
Company.

 

5.5 Breach of the conditions of this clause 5 will render the Employee liable to
summary dismissal in addition to any other remedy the Company may have against
the Employee in law.

 

5.6 The Employee agrees and acknowledges that any disclosure, misappropriation,
conversion or dishonest use of the said Confidential Information shall, in
addition to the remedies mentioned hereto, make the Employee criminally liable
for Breach of applicable laws as amended from time to time.

 

6. PROPRIETARY RIGHTS ASSIGNMENT

 

6.1 All rights, title and interest in any intellectual property arising out of
or in connection with the Employee’s employment, including without limitation
any copyrights, rights to derivative works, trade secrets and any other
intellectual property rights pertaining to the Employee’s employment, created or
conceived (including, but not limited to, any tools, designs or methodologies)
in the Company’s premises or using the Company’s property or other proprietary
rights therein, shall be the property of the Company.

 

6.2 The Employee agrees to promptly disclose any such intellectual property
arising out of or in connection with the Employee’s employment to the Company
and treat such intellectual property as Confidential Information and as the
trade secrets of the Company.

 

6.3 The Employee will assist the Company to the full extent possible to obtain,
and from time to time enforce proprietary rights relating to inventions made by
him/her in any and all countries. The Employee’s obligation to assist the
Company with respect to proprietary rights relating to such inventions in any
and all countries shall continue beyond the termination of the employment of the
Employee with the Company.

 

6.4 The Employee hereby waives any and all claims, of any nature whatsoever,
which the Employee now has or may hereafter have against the Company or its
Employees, officers and agents for infringement of any proprietary rights
assigned hereunder to Company by the Employee. To the maximum extent permitted
by applicable law, the Company’s rights herein associated with any such
assignment of proprietary rights shall not lapse for any reason whatsoever
(other than as expressly agreed to by the Company), including but not limited to
non-usage and / or non-enforcement of such right within one year of such
assignment.

 

 6 

 

 

7. RESTRICTIVE COVENANTS

 

7.1 Non-Compete

 

During the period of his/her employment with the Company, the Employee shall
not, directly or indirectly, without the prior written consent of the Company
(such consent not to be unreasonably withheld or delayed), engage, own an
interest in, or be connected with as an employee, stockholder or partner, in any
business or activity which is in competition with any business or activity
carried on by the Company. The Employee shall be considered to be engaging in an
activity which is in competition with that of the Company if he/she serves as a
proprietor, partner, officer, director, employee, sales representative, investor
(holding more than 5% voting rights) employee in, any organization or entity
that is directly or indirectly engaged in the business or activity similar to
business or activity of the Company.

 

7.2 Non-Solicitation

 

(a) The Employee acknowledges and agrees that the Employee’s services to the
Company are of a special, unique, extraordinary and intellectual character, and
the Employee’s position with the Company places the Employee in a position of
confidence and trust with the customers, suppliers and employees of the Company.

 

(b) Accordingly, the Employee agrees that during the term of this Agreement and
for three (3) years thereafter, the Employee shall not, except on behalf of the
Company or with the written consent of the Company, directly or indirectly,
individually, or on behalf of any other person, firm, corporation or other
entity:

 

(i)solicit, attempt to solicit, aid or induce any (a) client or customer doing
business or has traded or dealt with the Company regardless of the location of
such customer with respect to any technologies, services, products, trade secret
or any other matter in which the Company is actively conducting it’s business as
of the date of the termination of this Agreement or within the one (1) year
period prior to such termination, or (b) prospective client or customer of the
Company whom or which is a prospective client of the Company as of the date of
the termination of this Agreement, to seek services then provided by the Company
from another person, firm, corporation or other entity or assist or aid any
other persons or entity in identifying or soliciting any such client or customer
or prospective client or customer or;

 

(ii)solicit, attempt to solicit, employ or hire, or attempt to employ or hire or
assist anyone else to employ or hire, persuade, aid or induce any person who is
then or was an employee, representative, agent, independent contractor or
employee of the Company to leave such employment or retention or to accept
employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or hire or retain any
such employee, representative or agent, or take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying,
hiring or soliciting any such employee, representative or agent.

 

 7 

 

 

7.3 Non-Disparagement

 

During the Term of this Agreement and thereafter, the Employee agrees not to
disparage, encourage or induce others to disparage the Company or any of the
Company’s past or present employees, directors, members, shareholders, products
or services.

 

8. MISCELLANEOUS

 

8.1 Acknowledgement

 

(a) The Employee acknowledges that the covenants set forth in this Agreement
restricting competition, disclosure; solicitation/interference and disparagement
are reasonable, appropriate, and necessary in view of the nature of the
relationship between the Employee and the Company.

 

(b) The Employee specifically acknowledges that damages for any breach of
clauses 4, 5, 6, and 7 of this Agreement may be difficult to determine and
inadequate to remedy the harm that may be caused and, therefore, consents that
such clauses may be enforced by temporary or permanent injunction. Such
injunctive relief shall be in addition to and not in place of any other remedies
available at law or equity, including damages...

 

8.2 Survival of Provisions

 

The obligations contained in Clause 5 (confidential information), clause 6
(proprietary rights assignment), clause 7.1 (non-compete), clause 7.2
(non-solicitation), clause 7.3 (non-disparagement), clause 8.1 (acknowledgement
and injunctive relief), and clause 8.5 (governing law and arbitration) shall
survive the termination or expiration of this Agreement and shall be fully
enforceable thereafter.

 

8.3 Notice

 

All notices and communications required or permitted under this Agreement shall
be in writing and any communication or delivery shall be deemed to have been
duly made if actually delivered, or after 15 days immediately following the day
of mailing, if mailed by registered post. Notices may be given by the Employee
to the Company at its registered office address. Notices may be given by the
Company to the Employee at the address intimated by the Employee and recorded in
the office records.

 

8.4 Severability

 

The provisions of this Agreement shall be deemed severable, and the
unenforceability of any one or more of its provisions shall not affect the
enforceability of any of the other provisions. If for any reason, any part of
this Agreement is held invalid by a court of law or any other dispute resolution
mechanism, the Parties shall substitute an enforceable provision that, to the
maximum extent possible in accordance with applicable law, preserves the
original objectives and economic positions of the Parties.

 

 8 

 

 

8.5 Governing Law and Arbitration

 

(a) Disputes. Except as provided in Section (d) (Equitable Relief), Company and
Employee agree that any dispute or controversy arising out of, relating to or in
connection with the interpretation, validity, construction, performance, breach
or termination of (i) this Agreement, or (ii) Employee’s employment with the
Company shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce (“Rules”) by one or more arbitrators appointed
in accordance with the said Rules. The place of arbitration shall be in Hong
Kong at Hong Kong International Arbitration Center. The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator(s) will be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
of competent jurisdiction.

 

(b) Governing Law. The arbitrator(s) must apply Hong Kong law to the merits of
any dispute or claim, without reference to conflicts of law rules. Employee
hereby consents to the personal jurisdiction of the courts located in Hong Kong
for any action or proceeding arising from or relating to this Agreement or
relating to any arbitration in which the parties are participants.

 

(c) Costs. Company and Employee shall each pay one-half of the costs and
expenses of such arbitration, and each shall separately pay its counsel fees and
expenses unless otherwise required by law.

 

(d) Equitable Relief. The parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary, without breach of this arbitration
agreement and without abridgement of the powers of the arbitrator.

 

(e) Acknowledgement. EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION 8.5.
EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE WILL BE OBLIGATED
TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS
AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR
TERMINATION THEREOF, TO BINDING ARBITRATION, EXCEPT AS PROVIDED IN SECTION (d),
AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A
JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS
OF THE RELATIONSHIP BETWEEN THE PARTIES.

 

(f) Indemnity. Employee shall indemnify and hold harmless Company from any
losses, liabilities, damages, claims, payments, liens, judgments, demands, costs
and expenses (including reasonable attorney’s fees) arising out of any act or
omission of Employee, or Employee’s performance or breach of this Agreement.

 

8.6 Entire Agreement

 

This Agreement contains the entire understanding and agreement between the
Employee and the Company relating to the subject matter hereof and all prior
oral and written agreements, including the offer letter if any are extinguished,
and neither this Agreement nor any provision hereof may be waived, modified,
amended, changed, discharged or terminated, except by an agreement in writing
signed by the Party against whom enforcement of any such waiver, modification,
change, amendment, discharge or termination is sought. The Employee acknowledges
that the Employee has understood this Agreement and has entered into and signed
this Agreement knowingly, voluntarily and after consultation with advisors and
attorneys as he deemed to be appropriate.

 

 9 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement to indicate their
acceptance of its terms effective as of the day and year first written above.

 

Sincerely,

 

China Teletech Holding Inc. 

 

By: /s/ Lei Chen   Name:  Lei Chen   Title: Chairman of the Board of Directors  





 

I hereby acknowledge that I have had a full and adequate opportunity to read,
understand and discuss the terms and conditions contained in this Agreement
prior to signing hereunder.

 

Signature of the Employee: /s/ Wei Wei  

Name: Wei Wei

 

10



 

 